Title: From Thomas Jefferson to Thomas Pinckney, 22 August 1793
From: Jefferson, Thomas
To: Pinckney, Thomas



Dear Sir
Philadelphia Aug. 22. 1793.

My last letters to you were of the 13. and 26th. of June, since which I have received yours of Apr. 27. May 2. 11. and 15.
The object of the present being merely to cover a bill of five thousand dollars, say one thousand and seventy seven pounds, eleven shillings and nine pence sterling drawn by Mr. Wilcocks on Edward Mc.Culloch & Co. of London at 60. days sight, for the use of our diplomatic gentlemen in Europe, I will pray you to negotiate it, and apply it to it’s purpose as desired on a former occasion. The impossibility of getting bills on Amsterdam has obliged me to make this remittance to London. I shall not cease my endeavors to procure them on Amsterdam, and keep our foreign fund in it’s antient deposit there. Being advised that my letter will go more safely if it contains nothing but this matter of business, I shall here conclude with assurances of the esteem & respect with which I am Dear Sir your most obedt. servt

Th: Jefferson

